RESOLUTION OF THE SHAREHOLDERS




OF




GRCR PARTNERS INC.










The following is a true copy of the resolution duly adopted by the Majority of
the Shareholders of the Corporation at a special meeting, notice to this meeting
having been waived, held this 14th day of September, 2018;

 

WHEREAS there has been presented to and considered by this meeting a Motion to
elect a new Director, CEO & CFO of the Company;




NOW THEREFORE BE IT RESOLVED that the majority of shareholders having considered
this matter, and having opened the floor to all those who voice a preference in
the issue, have overwhelmingly decided and RESOLVED that we have elected:




ZOHAR LEVY as Director, and Chief Executive Officer;

URI BIRENGERG as Chief Financial Officer




The Above qualified people, having been nominated, have Accepted their
positions.




Said Motion is hereby passed and the corporate books, records and the Company
shall file this Resolution in the corporate records.










Dated:  September 14th, 2018










_____________________

Zohar Levy, on behalf of

Eroll Grow Tech Ltd., Majority Shareholders



